DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Withdrawal
Claims 1-5, 7 and 9-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 8 is directed to claims dependent on a generic allowable device, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/29/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Amend the following claims as follows:

8. 	The display panel according toclaim 4, wherein the recess portion penetrates through the planarization layer, a bottom surface of the recess portion is 

Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-5 and 7-20 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a display panel, comprising the structure/positioning of the claimed flexible film layer, buffer layer 1st gate insulating layer, 2nd gate insulating layer and the planarization layer, in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
6. 			Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7. 			Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Mon-Fri 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


			/ISMAIL A MUSE/                                   Primary Examiner, Art Unit 2819